DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application. The amendment filed 3/17/22 has been entered and carefully considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the silane" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is considered to be “the silanol”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haukka et al (US 2015/0217330) in view of Gordon et al (US 2008/0032064) and Wu et al (US 2020/0090924).
Haukka discloses a method of selectively depositing a metal oxide on a first surface of a substrate relative to a second, different surface of the substrate ([0028]; Fig. 1). When selectively depositing a material onto a metal surface of a substrate relative to a dielectric surface, the dielectric surface may be passivated with a passivation agent [0032]. However, Haukka discloses that silicon oxide is selectively deposited on a dielectric surface relative to a metal surface [0038] by contacting the substrate with a silicon reactant [0282].
Haukka does not disclose contacting the substrate with a metal catalyst, contacting the substrate with a silicon reactant comprising a silanol, or that the silicon oxide is selectively deposited on the metal surface relative to the dielectric surface.
Gordon (‘064) discloses selectively depositing silicon oxide [0030] by contacting the substrate with a metal catalyst [0041]-[0042] and contacting the substrate with a silicon reactant comprising a silanol [0048]. The metal catalyst may be aluminum alkyls, such as triethyl aluminum, etc. [0042].
Wu discloses a selective deposition method wherein an aluminum precursor, such as triethyl aluminum, may be selectively adsorbed onto a metal surface relative to a dielectric surface of a substrate [0055]-[0056]. The dielectric surface may be passivated prior to being exposed to the aluminum precursor [0133].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the silicon oxide deposition cycle of Gordon (‘064) in order to selectively deposit the silicon oxide of Haukka onto the metal surface of the substrate relative to the dielectric surface since the aluminum metal catalyst material was also known to selectively deposit onto a metal surface relative to a passivated dielectric surface as suggested by Wu.
Regarding Claims 2-7, 12-14, 16, 17, 19, and 20, Haukka discloses the metal surface may be Cu, Al, etc. [0038]; the dielectric surface may be silicon oxide [0038]; the passivation agent selectively passivates the dielectric surface relative to the metal surface and may be a silylating agent, such as N-(trimethylsilyl)dimethylamine or chlorotrimethylsilane [0032]; the selectivity is greater than 50% [0041]; and a deposition super-cycle (Fig. 1) comprising surface treatment, such as passivation (step 120), and one or more silicon oxide deposition sub-cycles (steps 130-170) [0060]-[0066]. It would have been obvious to repeat the deposition super-cycle a desired number of time to maintain the selectivity at desired thicknesses (i.e. to re-passivate the dielectric surface) [0043]-[0044]; [0065]. 
Regarding Claims 8, 9, 15, 16, and 20, Gordon (‘064) discloses that the silanol may be tris(alkoxy) silanol wherein R1 to R9 may be lower alkyl groups containing 5 or less carbons [0049]-[0050], such as tris(tert-butoxy)silanol [0051]. The metal catalyst may be triethyl aluminum, trimethyl aluminum, etc. [0041]-[0042]. 
Regarding Claims 10 and 11, Wu discloses that self-assembled monolayers (SAM) are well-known for blocking growth for selective deposition [0031]. Thus, it would have been obvious to one of ordinary skill in the art to deposit a blocking layer, such as a SAM, on the metal layer prior to the passivation of Haukka to ensure that only the dielectric surface is passivated.
Thus, claims 1-17, 19, and 20 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Haukka, Gordon (‘064), and Wu. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haukka et al (US 2015/0217330) in view of Gordon et al (US 2008/0032064) and Wu et al (US 2020/0090924) as applied above and further in view of Gordon et al (US 2005/0112282).
Haukka, Gordon (‘064), and Wu do not disclose that the substrate is contacted with the silanol two or more times in at least one silicon oxide deposition sub-cycle.
Gordon (‘282) discloses alternating layer deposition of silicon oxide by the reaction of an aluminum-containing compound with a silanol (Abstract). The dose of precursor may be repeated until the required dose of precursor has been delivered to the reaction chamber and is chosen to be large enough to cause the reaction to go to completion [0094]-[0095]. High doses of silanol are required to saturate the surface containing deposited metal compound and the dose of the alkoxysilanol vapor can be 100 times greater or more than the dose of metal compound [0086]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to repeat the silanol dosing step when used as the silicon oxide deposition sub-cycle in the process of Haukka/Gordon (‘064)/Wu as suggested by Gordon (‘282) in order to provide the required amount of precursor for surface saturation since much higher doses of silanol are required as compared to the aluminum precursor.
Thus, claim 18 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Haukka, Gordon (‘064), Wu, and Gordon (‘282). 
Response to Arguments
Applicant's arguments filed 3/17/22 have been fully considered but they are not persuasive. Applicant argues that there is no reason to change that process to deposit silicon oxide on a metal surface relative to a dielectric surface and doing so would completely defeat the purpose of the cited portion of Haukka. This is not found persuasive because Haukka discloses that a metal oxide or dielectric may be deposited on a first surface of a substrate relative to a second, different surface of a substrate [0008] and this selective deposition allows integrated circuits to be manufactured with reduced subsequent processing [0007]. Wu discloses forming integrated circuits wherein a metal oxide can be selectively formed on a metal surface relative to the dielectric surface by using large diameter aluminum precursors, such as the aluminum catalysts taught by Gordon, and SAMs as passivation agents [0032]. Thus, it would have been obvious to alternatively selectively deposit the silicon oxide of Haukka onto a metal surface relative to a dielectric surface for desired integrated circuits by using the process of Gordon, wherein the aluminum catalyst selectively deposits onto a metal surface as taught by Wu.
Applicant argues that Wu is not concerned with silicon oxide deposition, but rather aluminum oxide deposition and that there is no indication as to how Wu would lead the skilled artisan to decide to combine Haukka and Gordon, and then somehow change the process to achieve the complete opposite of the desired selective deposition process. This is not found persuasive because Haukka teaches selective deposition of a metal oxide or dielectric on a first surface relative to a second, different surface and is not limited to silicon oxide on a dielectric surface only, although it is exemplified [0008]. Wu teaches that the selective deposition occurs on the metal surface relative to the dielectric surface due to the large diameter aluminum precursor and the SAM passivation agent [0032]. The large diameter aluminum precursor includes the same precursors used as the aluminum catalyst in the selective deposition of silicon oxide taught by Gordon, such as triethyl aluminum [0042]. Thus, it would have been obvious to use the processes of Haukka and Gordon to alternatively selectively deposit silicon oxide on a metal surface relative to a dielectric surface in combination with a passivation agent, such as a SAM as suggested by Wu, for desired integrated circuit manufacturing because both the processes of Wu and Gordon selectively absorb the aluminum precursors to the desired surface.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715